ICJ_011_USNationalsMorocco_FRA_USA_1951-10-31_ORD_01_NA_00_EN.txt. INTERNATIONATL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES

OF AMERICA IN MOROCCO
(FRANCE / UNITED STATES OF AMERICA)

ORDER OF OCTOBER 31st, 1951

1951

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE AUX DROITS
DES RESSORTISSANTS
DES ETATS-UNIS D’AMERIQUE

AU MAROC
(FRANCE / ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 31 OCTOBRE 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY _
This Order should be cited as follows :

“Case concerning rights of nationals of the United States
of America in Morocco, Order of October 31st, I051 :
I.C. J. Reports 1951, p. 109.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative aux droits des ressortissants
des États-Unis d'Amérique au Maroc, Ordonnance du
3x octobre 1957: C. I. J. Recueil 1951, p. 10g.»

 

N° de vente : 79
Sales number

 

 

 
109

INTERNATIONAL COURT OF JUSTICE

1951
October 31st

General List : YEAR 1951

No. ira

October 31st, 1951

CASE CONCERNING RIGHTS OF
NATIONALS OF THE UNITED STATES

OF AMERICA IN MOROCCO
(FRANCE / UNITED STATES OF AMERICA)

ORDER

Present : Vice-President GUERRERO, Acting President for this case ;
President BAaSDEVANT; Judges ALVAREZ, HACKWORTH,
WINIARSKI, ZORICIÉ, DE VisscHER, Sir Arnold McNarr,
KLAESTAD, BADAWI PasHa, READ, Hsu Mo; Registrar
HAMBRO.

The International Court of Justice,
composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Articles 62 and 69 of the Rules of Court,
Makes the following Order :

Having regard to the Preliminary Objection in the case con-
cerning rights of nationals of the United States of America in

4
Iro ORDER OF 31 X 51 (U.S. NATIONALS IN MOROCCO)

Morocco, filed by the United States Government on June 21st,
1951, that is to say, within the time-limit fixed for the filing by
that Government of the Counter-Memorial in that case ;

Having regard to the Order of June 25th, 1951, fixing August 6th,
1951, as the time-limit for the presentation by the Government
of the French Republic of a written statement of its observations
and submissions in regard to the Objection ;

Having regard to the said written statement, presented within
the time-limit fixed ;

Having regard to the decision of the Court of October 4th, 1951,
requesting the Agent for the Government of the French Republic
to clarify the capacity in which the French Republic was pro-
ceeding in that case, and, in particular, to specify whether it was
appearing both on its own account and as Protecting Power in
Morocco ;

Having regard to the letter dated October 6th, 1951, which
reached the Registry on October gth, and of which a copy was the
same day sent to the Agent for the Government of the United
States of America, by which the Agent for the Government of the
French Republic, in answer to the Court’s request, stated that the
Government of the French Republic was prepared, in order to
dispel the doubts remaining in the mind of the Government of the
United States of America, to supplement its observations and
submissions in regard to the Objection by specifying that the
French Republic was proceeding in the case both on its own
account and as Protecting Power in Morocco, the judgment of the
Court to be binding upon France and Morocco ;

Whereas by a letter dated October 22nd, 1951, which reached
the Registry on October 25th, the Agent for the Government of the
United States of America referred to the letter, dated October 6th,
from the Agent for the Government of the French Republic,
and stated that, having regard to the terms of that letter, the
Government of the United States of America was prepared to
withdraw its Objection ;

Whereas by a letter dated October 25th, 1951, a copy of the
communication from the Agent for the Government of the United
States of America was transmitted to the Agent for the Government
of the French Republic, who was requested, pursuant to Article 69
of the Rules, to state as soon as possible whether he opposed this
withdrawal ;

Whereas by a letter dated October 27th, 1951, which reached
the Registry on October 29th, the Agent for the Government of
the French Republic stated that he did not oppose the withdrawal
of the Objection ;
III ORDER OF 31 X 51 (U.S. NATIONALS IN MOROCCO)

THE COURT

places on record the discontinuance by the Government of the
United States of America of the proceedings instituted by the
Preliminary Objection filed on June 21st, 1957;

orders that the said proceedings shall be removed from the
Court’s list ;

records that the proceedings on the merits, suspended by the
Objection, are resumed ;

fixes as time-limits for the filing of

the Counter-Memorial of the Government of the United States
of America, December 2oth, 1951;

the Reply of the Government of the French Republic, Febru-
ary 15th, 1952;

the Rejoinder of the Government of the United States of America,
April rrth, 1952.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this thirty-first day of October,
one thousand nine hundred and fifty-one, in three copies, of which
one will be placed in the Archives of the Court and the others will
be transmitted to the Governments of the United States of America
and of the French Republic respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) E. HAMBRO,
Registrar.
